—Determination of respondent New York City Housing Authority dated October 6, 1993, terminating petitioners’ tenancy for nondesirability, unanimously confirmed, the petition denied, and the proceeding brought pursuant to CPLR article 78 (transferred to this Court by order of Supreme Court, New York County [Diane Lebedeff, JJ, entered April 4, 1994) dismissed, without costs.
The charges of nondesirability based on petitioners’ sale and possession of illegal drugs and possession of ammunition in or from the subject apartment were supported by substantial evidence, consisting of the testimony of one of the detectives who participated in the execution of a warrant at the premises. Respondent’s right to penalize such violations of its rules was not affected by the dismissal of the criminal proceedings against two of the petitioners arising out of the same incident, which was not equivalent to a finding of innocence (Reed v State of New York, 78 NY2d 1, 7-8; see, e.g., Matter of Burgess v Popolizio, 169 AD2d 831). We note that one of the petitioners pleaded guilty to disorderly conduct in connection with this incident. Concur—Milonas, J. P., Rosenberger, Wallach, Kupferman and Tom, JJ.